Exhibit 10.2
 
CONSULTING AGREEMENT
 
This Consulting Agreement (this “Agreement”) is made as of June 14, 2012, by and
between SWK Technologies, Inc., a corporation incorporated under the laws of the
State of Delaware, located at 5 Regent Street, Suite 520, Livingston, New Jersey
07039 (the “Company”), and Jeffrey Rosengarden, an individual, located at 2616
Harrison Street, Glenview, Illinois 60025 (the “Consultant”). In consideration
of the respective covenants, representations, warranties and agreements
contained in this Agreement and other good and valuable consideration, the
receipt and sufficiency of which the parties hereby acknowledge, the parties
agree as follows:
 
ARTICLE I.
 
ENGAGEMENT OF CONSULTANT
 
Section 1.01 Engagement of Consultant.  Company hereby engages Consultant to
render consulting services to Company on a non-exclusive basis and on the terms
and for the consideration specified herein. As such, Consultant will familiarize
himself to the extent he deems necessary and appropriate with the business,
operations, condition (financial and otherwise) and prospects of the Company and
will provide consulting services from time to time.
 
ARTICLE II.
 
TERM; TERMINATION
 
Section 2.01 Term. The term of this Agreement shall commence on the date hereof
and shall continue until June 14, 2015 (the “Term”).
 
Section 2.02 Termination. Upon termination of this Agreement, except as
otherwise provided herein, the Company’s sole responsibility to Consultant shall
be to pay Consultant for any unpaid expenses, fees or other consideration earned
pursuant to this Agreement.
 
ARTICLE III.
 
COMPENSATION; REIMBURSEMENT
 
Section 3.01 Payments. The Company shall pay the Consultant one thousand eight
hundred fifty United States dollars (US$1,850) per month for the Term.
 
Section 3.02 No Reduction Due to Other Advisors. No fee payable to any other
advisor either by Company or any other entity shall reduce or otherwise affect
the compensation, fees, payments or reimbursements payable hereunder to the
Consultant.
 
ARTICLE IV.
 
WORK PRODUCT
 
Consultant shall promptly and fully disclose to Company in writing all Work
Products (as defined below), and the entire right, title and interest to all
such Work Products (including, without limitation the entire right, title and
interest to any renewals, reissues, extensions, substitutions, continuations,
continuations in part, or divisions that may be filed with respect to the Work
Products) shall be Company’s exclusive property and all Work Products developed
by Consultant are hereby assigned to Company. Consultant will, at Company’s
expense, give Company all assistance reasonably required to perfect, protect,
and use the Work Products. The obligations of Consultant pursuant to this
Article IV shall survive for the one (1) year period immediately following
termination of this Agreement. As used herein, “Work Product” means any work
product, improvement, discovery, design, work or idea (whether patentable or not
and including those which may be subject to copyright protection, trademark
protection or other intellectual property rights protection) generated,
conceived, created or reduced to practice by Consultant alone or in conjunction
with others, during or after working hours, that relates directly or indirectly
to Company’s or its subsidiaries’ businesses or to Company’s actual research or
development.
 
 
 

--------------------------------------------------------------------------------

 
 
ARTICLE V.
 
ACCURACY OF DISCLOSURE
 
Company agrees to cooperate with Consultant and will furnish to, or cause to be
furnished to, Consultant all information and data concerning Company (the
“Information”) that Consultant reasonably deems appropriate in connection with
the services to Company as provided herein and will provide Consultant with
access to Company’s officers, directors, employees and advisors. Company agrees
to promptly notify Consultant if Company believes that any Information that was
previously provided to Consultant has become materially misleading. Company
acknowledges and agrees that in rendering its services hereunder, Consultant
will be using and relying on the Information (and information available from
public sources and other sources deemed reliable by Consultant) without
independent verification thereof or independent appraisal or evaluation of
Company. Consultant does not assume responsibility for the accuracy or
completeness of the Information. If all or any portion of the business of
Company is engaged in through subsidiaries or other affiliates, the references
in this paragraph to Company will, when appropriate, be deemed also to include
all such subsidiaries or other affiliates.
 
ARTICLE VI.
 
INDEMNIFICATION
 
Consultant agrees to indemnify and hold harmless the Company and its affiliates
and their respective directors, officers, managers, attorneys, finders, agents,
representatives, advisors, stockholders, members and employees, and each person,
if any, who controls the Company within the meaning of the Securities Act of
1933, as amended (the “Securities Act”) and the Exchange Act (collectively, the
“Company Indemnified Parties”) in accordance with the provisions for
indemnification and contribution set forth in Schedule “A” hereto, which is
incorporated by reference in and made a part of this Agreement as if fully set
forth herein.
 
ARTICLE VII.
 
PUBLICITY
 
With the prior written consent of Company, which shall not be unreasonably
withheld, Consultant shall have the right to place advertisements in mailings
and financial and other newspapers and journals at its own expense describing
its services hereunder to Company and using Company’s logo, slogan, trademark,
and/or service mark.
 
 
 

--------------------------------------------------------------------------------

 
 
ARTICLE VIII.
 
CONFIDENTIALITY; MATERIAL NONPUBLIC INFORMATION
 
Section 8.01  Restrictions on Consultant. Consultant recognizes that its
relationship with Company will give it access to non-public proprietary
information, confidential information and trade secrets. Consequently, during
the Term of this Agreement and for the two (2) year period immediately
thereafter, Consultant will not use or disclose for itself or for others (except
persons specifically designated by Company) any Confidential Information.
“Confidential Information” shall include but not be limited to, any information
concerning Company’s processes, products, services, inventions, purchasing,
accounting, marketing, selling methods and techniques, research and development,
computer programs, purchasing information, ideas and plans for development,
historical financial data and forecasts, long range plans and strategies,
customer lists, Information and any other information related to Company’s
customers, and any such other information concerning the business of Company or
its manner of operation that is not generally known in the industry.
Confidential Information shall not include any information that: (a) is or
subsequently becomes publicly available without Consultant’s breach of this
Agreement; (b) was in the Consultant’s possession at the time of disclosure and
was not acquired from Company; (c) is received from third parties, and is
rightfully in the possession of such third parties and not subject to a
confidentiality obligation of third parties; (d) is required by law to be
disclosed (with prior notice to Company); or (e) is intentionally disclosed
without restriction by Company to a third party.
 
Section 8.02 Third Party Information. Company recognizes that Consultant has
received, and in the future may receive, from third parties their confidential
or proprietary information subject to a duty on the Consultant’s part to
maintain the confidentiality of such information and to use it only for certain
limited purposes. Consultant agrees at all times during the Term of this
Agreement, not to commingle the Confidential Information with other third
parties’ confidential or proprietary information.
 
Section 8.03 Surrender of Material upon Termination of Agreement. Upon
termination of this Agreement, Consultant shall return immediately to Company
all Work Products including, but not limited to, books, records, notes, data and
information relating to Company or its business, and will so certify in writing
that it has done so.
 
 
 

--------------------------------------------------------------------------------

 
 
ARTICLE IX.
 
MISCELLANEOUS
 
Section 9.01 Notices. Any notices desired, required or permitted to be given
hereunder shall be delivered personally or mailed, certified or registered mail,
return receipt requested, or delivered by overnight courier service, to the
following addresses, or such other addresses as shall be given by notice
delivered hereunder, and shall be deemed to have been given upon delivery, if
delivered personally, three (3) business days after mailing, if mailed, or one
(1) business day after timely delivery to the overnight courier service, if
delivered by overnight courier service:
 


 
(a) If to the Consultant:
 
Jeffrey Rosengarden
2616 Harrison Street
Glenview, Illinois 60025
Telephone: (847) 302-2616


(b) If to the Company:
 
SWK Technologies, Inc.
5 Regent Street, Suite 520
Livingston, New Jersey 07039
Telephone: (973) 758-6110
Attention: Jeffrey Roth


or to such other address as such party may indicate by a written notice
delivered to the other party hereto.
 
 
Section 9.02 Attorneys’ Fees. If any party to this Agreement brings an action or
proceeding directly or indirectly based upon this Agreement or the matters
contemplated hereby against another party, the prevailing party shall be
entitled to recover, in addition to any other appropriate amounts, its
reasonable costs and expenses in connection with such action or proceeding,
including, but not limited to, reasonable attorneys’ fees and court costs.
 
Section 9.03 Governing Law. This Agreement shall be governed by and construed in
accordance with the domestic laws of the State of Illinois without giving effect
to any choice or conflict of law provision or rule (whether of the State of
Illinois or any other jurisdiction) that would cause the application of the laws
of any jurisdiction other than the State of Illinois.
 
(a) Any judicial proceeding brought with respect to this Agreement by the
Stockholders and/or Hightower must be brought in the United States District
Court in the State of New Jersey or any court of competent jurisdiction in the
State of New Jersey located in Middlesex County. Any judicial proceeding brought
with respect to this Agreement by the Buyer must be brought in the United States
District Court in the State of Illinois or any court of competent jurisdiction
in the State of Illinois located in Cook County; and, each Party: (i) accepts
unconditionally, the exclusive jurisdiction of such courts and any related
appellate court, and agrees to be bound by any final, non-appealable judgment
rendered thereby in connection with this Agreement; and (ii) irrevocably waives
any objection it may now or hereafter have as to the venue of any such suit,
action or proceeding brought in such a court or that such court is an
inconvenient forum; provided, however, that such consent to jurisdiction is
solely for the purpose referred to in this Section and shall not be deemed to be
a general submission to the jurisdiction of said Courts or the State of Illinois
or New Jersey other than for such purpose.
 
(b) THE PARTIES HEREBY WAIVE TRIAL BY JURY IN ANY JUDICIAL PROCEEDING TO WHICH
THEY ARE PARTIES INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTER ARISING OUT OF,
RELATED TO OR IN CONNECTION WITH THIS AGREEMENT.
 
 
 

--------------------------------------------------------------------------------

 
 
Section 9.04 Entire Agreement. This Agreement sets forth the entire
understanding of the parties relating to the subject matter hereof, and
supersedes and cancels any prior communications, understandings and agreements
between the parties with respect to the subject matter contemplated herein.
 
Section 9.05 Amendment; Waiver. This Agreement may not be amended or modified
except by a writing executed by both of the parties hereto. The waiver by any
party hereto of any breach of any provision hereunder shall not operate or be
construed as a waiver of any prior or subsequent breach of the same or any other
provision hereunder.
 
Section 9.06 Assignability. Neither party to this Agreement may assign its
rights and obligations under this Agreement without the prior written consent of
the other party.
 
Section 9.07 Binding Effect. This Agreement and any amendment thereto, shall be
binding upon and shall inure to the benefit of the successors and assignees of
the parties hereto.
 
Section 9.08 Relationship. Nothing in this Agreement shall be interpreted to
provide that Consultant and Company are partners, joint venturers, agents or
assignees of the other. Consultant is and shall remain an independent contractor
providing services to Company, and is not an employee or agent of Company, and
neither party shall be entitled to bind the other party in any way.
 
Section 9.09 Headings. The section headings herein are intended for reference
and shall not by themselves determine the construction or interpretation of this
Agreement.
 
Section 9.10 Severability. Should a court or other body of competent
jurisdiction determine that any provision in this Agreement is invalid or
unenforceable, the remaining provisions in this Agreement nevertheless shall be
deemed valid and enforceable, and continue in full force and effect without
being impaired or invalidated in any way.
 
Section 9.11 Further Assurances. The parties shall execute, acknowledge and
deliver any further documents, instruments, or other assurances and shall take
any other action consistent with the terms of this Agreement that may be
reasonably requested by any other party or its counsel for the purpose of
confirming or effectuating any of the actions contemplated by this Agreement.
 
Section 9.12 Remedies Cumulative. Any termination of this Agreement shall be
without prejudice to any right or remedy to which a party may be entitled either
by law, or in equity, or under this Agreement.
 
Section 9.13 Survival. Notwithstanding any termination of this Agreement,
Section 2.02 and Articles III, IV, VI, VIII and this Article X shall survive and
remain in full force and effect.
 
Section 9.14 Counterparts. This Agreement may be executed in one or more
counterparts, all of which taken together shall constitute one and the same
Agreement.
 
 
[Signature Page Follows]
 
 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the date
first set forth above.
 
 
 
SWK TECHNOLOGIES, INC.




By:_______________________________
     Name: Jeffrey Roth
     Title: Chief Executive Officer










By:_______________________________
     Name: Jeffrey Rosengarden
     Title: Consultant


 


 
[Signature Page to Consulting Agreement]
 
 
 

--------------------------------------------------------------------------------

 
 
SCHEDULE A
 
Indemnification and Contribution
 
Consultant shall indemnify and hold harmless the Company and each of its
controlling persons, subsidiaries, affiliates, directors, officers, and
employees (“Indemnified Persons”), from and against all losses, claims, damages
and liabilities, and all suits, actions, claims, proceedings and investigations
in respect thereof, relating to or arising out of the activities contemplated by
Consultant’s engagement described in the Consulting Agreement to which this
Schedule “A” is attached. The foregoing shall include the reasonable expenses
incurred by the Company and Indemnified Persons in appearing as witnesses or
being deposed, producing documents or otherwise being involved in any suits,
actions, proceedings or investigations. Consultant shall reimburse the Company
and each Indemnified Person for all reasonable expenses, including attorneys’
fees and disbursements, as they are incurred in connection with investigating,
preparing for or defending any suit, action, proceeding or investigation,
whether or not the Company or such Indemnified Person shall be a party thereto,
whether or not the same shall involve or result in any liability on the part of
the Company or such Indemnified Person; provided that Consultant shall advance
such expenses only upon receipt of an undertaking by the Company or such person
to repay such advances if it shall ultimately be determined that the Company or
such person was not entitled to be indemnified. Notwithstanding the forgoing,
Consultant shall not, however, be obligated to indemnify the Company or any
Indemnified Person in respect of any loss, claim, damage, liability or expense
to the extent the same is found by a final judgment of a court of competent
jurisdiction to have resulted from gross negligence, willful misconduct or bad
faith on the part of the Company or such Indemnified Person. The Company shall
have no liability to Consultant for any loss, claim, damage, liability or
expense related to or arising out of the activities contemplated by Consultant’s
engagement, except to the extent such loss, claim, damage, liability or expense
is found by a final judgment of a court of competent jurisdiction to have
resulted from gross negligence, willful misconduct or bad faith on the part of
the Company.
 
 If any suit, action, claim, proceeding or investigation is instituted against
the Company or any Indemnified Person aforesaid in respect of which
indemnification may be sought hereunder, the Company or such person shall
promptly notify Consultant thereof in writing, but the omission so to notify
Consultant shall not relieve Consultant from any liability except to the extent
Consultant shall have been materially prejudiced by such omission. Neither the
Company nor any Indemnified Person shall be required to provide notice to
Consultant with respect to any suit, action or proceeding in which Consultant is
named a defendant. The Consultant shall be entitled to assume the defense of any
suit, action or proceeding with counsel reasonably satisfactory to the Company;
provided, however, that if the defendants in any such suit, action or proceeding
include both the Company or an Indemnified Person and Consultant or another
indemnified person, and counsel for the Company or such Indemnified Person shall
have advised in writing that a conflict or potential conflict exists between the
Company or such Indemnified Person and Consultant or another indemnified person,
or that there may be one or more legal defenses available to the Company or an
Indemnified Person that are different from or additional to those available to
Consultant or another indemnified person, then Consultant shall not have the
right to assume the defense of such suit, action or proceeding on behalf of the
Company or such Indemnified Person, and the Company and such Indemnified Person
shall have the right to select separate counsel to defend such suit, action or
proceeding on its behalf, with costs to be borne by the Consultant. Subject to
the foregoing, the Consultant shall not be liable for the expenses of more than
one separate counsel (in addition to local counsel) for the Company and all
Indemnified Persons similarly situated in any one suit, action or proceeding or
substantially similar suits, actions or proceedings in the same jurisdiction
arising out of the same general allegations or circumstances. Consultant shall
not be liable for the settlement of any suit, action, claim or proceeding by the
Company or any Indemnified Person without Consultant’s prior written consent.
The Consultant agrees that it shall not settle any suit, action, claim or
proceeding relating to or arising out of the activities contemplated by
Consultant’s engagement, unless such settlement includes a provision
unconditionally releasing the Company and each Indemnified Person from all
liabilities in respect of the matters which are the subject of such suit, action
claim or proceeding. The provisions hereof are in addition to all other existing
rights to indemnification on the part of the Company and each Indemnified Person
aforesaid, and shall survive any termination of the Consultant’s engagement
hereunder.
 
 
 

--------------------------------------------------------------------------------

 
 
In order to provide for just and equitable contribution, if a claim for
indemnification hereunder is made, but it is found in a final judgment of a
court of competent jurisdiction that such indemnification may not be enforced in
such case, even though the express provisions hereof provide for indemnification
in such case, then Consultant, on the one hand, and the Company, on the other
hand, shall contribute to the amounts paid, payable or suffered in respect of
the losses, claims, damages, liabilities or expenses for which indemnification
is unavailable or insufficient (i) in such proportion as appropriately reflects
the relative benefits to Consultant, on the one hand, and the Company, on the
other hand, from the transaction contemplated by Consultant’s engagement
hereunder, or (ii) if the allocation provided by clause (i) is not permitted by
applicable law, in such proportion as appropriately reflects not only the
relative benefits referred to in clause (i), but also the relative faults of
Consultant, on the one hand, and the Company, on the other hand, in connection
with the statements, acts or omissions which resulted in such losses, claims,
damages, liabilities or expenses, as well as any other relevant equitable
considerations. It is agreed that it would not be just or equitable if the
contribution provided for herein were determined by pro rata allocation or any
other method which does not take into account the foregoing. The relative
benefits to Company and Consultant shall be deemed to be in the proportion which
(A) the total amount to be paid by Company from the transaction contemplated by
Consultant’s engagement (whether or not consummated), bears to (B) the fees
actually received by Consultant for its engagement (excluding any amounts
received in reimbursement of expenses). In no event shall Consultant’s share of
any liability be in excess of the fees actually received by Consultant for its
engagement (excluding any amounts received in reimbursement of expenses).
 
 

 
 
[Remainder of Page Deliberately Left Blank]
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 